Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to the claims filed on March 19, 2021, and further in response to a telephonic communication with the applicant’s representative, Michael Feirstein, on June 2, 2021 (“June Communication”).
Claims 1, 3, 5-6, 8-13, 15-16, 18, and 20-21 are pending.
Claims 2, 4, 7, 14, 17, and 19 are canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the June Communication.
Please replace all prior versions of the claims with the attached amended claims, wherein,
a.	Claims 1, 3, 5-6, 8-13, 15-16, 18, and 20-21 are pending.
b.	Claims 2, 4, 7, 14, 17, and 19 are canceled.

Allowable Subject Matter
8.	Claims 1, 3, 5-6, 8-13, 15-16, 18, and 20-21 are allowed.

Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance:
10.	The closest prior arts of record:
	c.	Burroughs, JR. et al. (US 20170032351 A1) (“Burroughs”)
	d.	Barrese et al. (US 20160132864 A1) (“Barrese”)
	e.	Gross et al. (US 2016180093 A1) (“Gross”)
	f.	LEE et al. (US 20160094700 A1) (“LEE”)
	g.	Winklevoss et al. (US 10068228 B1) (“Winklevoss”)

11.	Burroughs generally discloses a system comprising a first device, such as a parent device, and a second device, such as a child device. The parent device has a first level of authorization with respect to an account associated with funds, such as a family wallet, and the child device has a second level of authorization with respect to the account. The parent may issue an allowance to the child by allocating a predetermined amount of funds in the family wallet for the child device. The allocation may be a one-time event and/or a recurring event. The request to access funds in the family wallet may be approved or declined based on one or more parameters. The child device may be authorized to access the funds for an authorized merchant type, an authorized geolocation, an authorized time, etc. 

12.	Barrese discloses a system or a method that provides a location-agnostic payment code, where the user does not have to check in to the merchant’s location. A user may first check in to the merchant’s location or store using the mobile device, and the mobile device then may obtain a pay code from a payment service provider to make payment at a merchant. The payment code may be generated and provided to the user’s mobile device when the user is within a predetermined distance from a merchant. The payment code fetching process may occur based on the location and/or movement of the user as detected by a GPS or Bluetooth Low Energy (BLE) sensor of the user device. If the user is detected as approaching a merchant store or a checkout counter at a merchant store, the system may automatically fetch and/or refresh the payment codes at the user device in anticipation of a possible payment transaction at the merchant.

13.	Gross generally discloses that a security policy may be automatically applied to a system based on the location of the system, such as where a mobile device enters a particular location. The assumption is made on how the user likes to interact with the device at particular locations, and the policies associated with one location may be automatically applied at another location based on a determined similarity of locations. To determine device location, one or more classifiers may be used to establish location given multiple sources of location information, including but not limited to fixed location beacons, a global positioning system, a wireless local area network, a wireless wide area network, audio, video, lighting, air quality, and so forth.

14.	LEE discloses a system that monitors two electronic devices and performs an action based on the information received from the electronic devices. The first electronic device and the second electronic device interwork with each other, ant the first electronic device can manage and restrict the use of the second electronic device for a specific subject (e.g., a child). The second electronic device may transmit a control message for controlling activation of a video call function or a voice call function of the first electronic device to the first electronic device on the basis of a user input entered into the second electronic device.

15.	Winklevoss discloses a system and a method for securely storing digital assets using a secure portal. A custody account, a digital wallet, can be a segregated account operated by the trustee on behalf of another involved with the trust. The custody account may be created for each new transaction. The trust custody account may comprise one or more temporary digital wallets and/or one or more vault accounts. Temporary digital wallets may be hot storage, which may be accounts and/or wallets that are accessed with greater frequency than vault accounts in order to, for example, perform transactions.

16.	The references, Burroughs, Barrese, Gross, LEE, and Winklevoss, disclose as previously discussed.

17.	The references, however, do not teach at least:
h.	receiving, through a second network communication pathway from a beacon device located at the pre-authorized physical location, an indication that the first device is currently in communication with the beacon device at the pre-authorized physical location;
i.	authenticating the first user based on (1) the GPS location associated with the first device corresponding to the pre-authorized physical location and (2) the first device currently in communication with the beacon device at the pre-authorized physical location; and
j.	in response to the authenticating the first user based on (1) the GPS location associated with the first device corresponding to the pre-authorized physical location and (2) the first device currently in communication with the beacon device at the pre-authorized physical location:
k.	authorizing the first user to utilize the first digital wallet associated with the second user, wherein the authorizing the first user provides the first device a restricted access to a temporary second digital wallet created based on the first digital wallet; and
l.	establishing a video connection between the first device and a second device associated with the second user, wherein the video connection causes the second device to access a camera of the first device in real-time for a duration of the restricted access to the temporary second digital wallet at the pre-authorized physical location.

18.	Therefore, the claims of the instant application are not obvious over Burroughs, Barrese, Gross, LEE, and Winklevoss for the reasons given above. See also the
applicant’s arguments filed on March 19, 2021, for additional reasons for allowance.

19.	Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Burroughs, Barrese, Gross, LEE, and Winklevoss because Burroughs is not concerned about receiving an indication that the first device is currently in communication with the beacon device at the pre-authorized physical location, authenticating the first user based on the GPS location corresponding to the pre-authorized physical location and the first device currently in communication with the beacon device at the pre-authorized physical location, authorizing the first user to utilize the first digital wallet associated with the second user by providing the first device a restricted access to a temporary second digital wallet created based on the first digital wallet, and establishing a video connection between the first device and the second device associated with the second user for a duration of the restricted access to the temporary second digital wallet at the pre-authorized physical location.

20.	Additionally, the combination of Burroughs, Barrese, Gross, LEE, and Winklevoss clearly destroys the intent and purpose of Burroughs, taken alone and/or in view of Barrese, Gross, LEE, and Winklevoss, for example, in authorizing a child device with restricted access to the family wallet itself, not a temporary second digital wallet, for a payment transaction and/or a recurring event based on one or more different parameters.

21. 	Accordingly, the present invention is distinguishable over Burroughs taken alone and/or in view of Barrese, Gross, LEE, and Winklevoss for this reason as well. 

22. 	Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

23. 	Foreign prior art and NPL search was conducted; however, no relevant prior art was found.

24. 	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee. Such submissions should be clearly labeled “Comments on 
Statement of Reasons for Allowance.”

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        

/MAMON OBEID/Primary Examiner, Art Unit 3699